--------------------------------------------------------------------------------

STRICTLY PRIVATE AND CONFIDENTIAL

TERM SHEET
Summary of Terms and Conditions

July 26, 2013

The primary purpose of this Term Sheet (“Term Sheet”) is to set forth the
principal terms and conditions of the purchase as described herein.

Seller:

Warpaint Kansas, LP (“Seller”).

 

Buyer:

American Petro-Hunter, Inc. or its assignees or affiliates thereof (“Buyer”).

 

Properties:

The following described assets, properties, rights, titles and interests of
Seller, located and owned by the Seller in Rice and Reno Counties, Kansas,
(herein collectively called the “Properties”) include: All producing and
non-producing oil, condensate, natural gas, natural gas liquids, and
hydrocarbons and other minerals; all oil, gas and mineral leases, and the
leasehold estates created thereby, working interests, net profits interests,
reversionary interests, and other leasehold and fee interests (all depths);
areas of mutual interest, property and rights, including all rights in any
pooled, communitized or unitized acreage; all well locations, surface equipment,
downhole equipment, vehicles, and any other equipment and real property;
permits, licenses, contracts, commodity and any other hedges; and any other
asset, however, excluding cash, accounts receivable, prepaid expenses, and other
similar assets.

 

Mineral Acres:

The Properties shall include the leasehold of an undivided eighty (80%) interest
in approximately 15,000 net mineral acres located in Rice and Reno Counties,
Kansas owned by the Seller (“Purchased Acres”).

 

Purchase Price:

At Closing, Buyer will pay Seller, via wire transfer, the purchase price in an
amount equal to the product of $450 per acre and the Purchased Acres less the
Down Payment. Based on 12,000 net mineral acres (80% of 15,000 mineral acres),
the total purchase price is expected to be $5.4 million.

 

Down Payment:

Upon execution of the Definitive Agreements, Buyer will pay Seller, via wire
transfer, a five hundred forty thousand dollars ($540,000) down payment in
exchange for the Exclusivity Period. Buyer shall forfeit Down Payment if Closing
does not occur through no fault of Seller.

 

Net Revenue Interest:

Seller shall deliver to Buyer a 81.25% (8/8th ’s basis) net revenue interest on
the Properties.

Page 1

--------------------------------------------------------------------------------

STRICTLY PRIVATE AND CONFIDENTIAL

Additional Acreage:

Buyer shall provide Seller the option to acquire a proportionally reduced twenty
percent (20%) interest in any and all leasehold mineral acres acquired by Buyer
subsequent to the Closing. At the same time, Seller shall provide Buyer the
option to acquire a proportionally reduced eighty (80%) percent interest in any
and all leasehold mineral acres acquired by Seller subsequent to the Closing.



 

Area of Mutual Interest:

The Definitive Agreements will include an area of mutual interest located in
Rice and Reno County, Kansas.



 

Operator:

Buyer shall form a wholly-owned subsidiary, which shall act as operator of
record for the Properties (“Newco”).



 

Participation Rights:

Seller will have the right to participate as a twenty percent (20%)
non-operating working interest partner (8/8ths basis) in all wells located on
the Properties on a “heads up” basis with Buyer (“Participation Rights”). The
Participation Rights shall also include any other wells drilled by Buyer in Rice
and Reno Counties, Kansas in which Seller owns an undivided interest as
described herein.



 

JOA:

All operations upon the Properties shall be governed by a joint operating
agreement (each, a “JOA”), agreeable to the Buyer and Seller and executed with
the Definitive Agreements. The Definitive Agreements will also provide for
pooling and well proposals.



 

Closing Date:

The transaction outlined in this Term Sheet shall close no later than forty-five
(45) Business Days nor less than fifteen (15) Business Days immediately
following the formal execution of this Term Sheet (the “Closing”). A “Business
Day” shall be defined as a day other than a Saturday, a Sunday or a day on which
banks located in New York, New York are required or permitted by law to remain
closed.



 

Effective Date:

The effective date shall be the same date and time as Closing.



 

Exclusivity:

The Seller agrees to work in good faith expeditiously towards completing the
transactions contemplated herein. Subject to the Deadline for Definitive
Agreements, the Seller further agrees that it will not, for a period of sixty (
60) Business Days from the date of this Term Sheet is accepted by Seller
(“Exclusivity Period”), take any action to solicit, initiate, encourage or
assist the submission of any proposal, negotiation or offer from any person or
entity other than Buyer relating to any transaction involving the Properties and
shall notify Buyer promptly of any inquiries by any third parties in regards to
the foregoing. This Term Sheet, however, may be terminated by mutual written
agreement of the Buyer and Seller or by either Buyer or Seller upon expiration
of the Exclusivity Period.

Page 2

--------------------------------------------------------------------------------

STRICTLY PRIVATE AND CONFIDENTIAL

Documentation: The transaction shall be in accordance with appropriate documents
necessary to effect the transactions contemplated herein, including, but not
limited to, the a Purchase and Sale Agreement, JOA, and Assignments
(collectively, the “Definitive Agreements”), all acceptable in form and
substance to the parties and their respective counsel. The Definitive Agreements
shall contain representations, warranties, and indemnification provisions that
are usual and customary for transactions of this type. Buyer’s counsel will
prepare the initial draft of the Purchase and Sale Agreement. Seller’s counsel
will prepare the initial draft of the JOA and Assignments.     Deadline for
Definitive Agreements: NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE DEFINITIVE AGREEMENTS WILL BE EXECUTED AND THE DOWN PAYMENT WILL
BE MADE NO LATER WEDNESDAY, AUGUST 14, 2013 AT 2:00 PM CST (“DEADLINE FOR
DEFINITIVE AGREEMENTS”). IF EITHER THE DEFINITIVE AGREEMENTS ARE NOT EXECUTED,
OR THE DOWN PAYMENT IS NOT MADE, BY WEDNESDAY, AUGUST 14, 2013 AT 2:00 PM CST,
THE SELLER CAN UNILATERALLY TERMINATE THE TERM SHEET, INCLUDING THE EXCLUSIVITY
PERIOD, WITHOUT PENALTY OR LIABILITY.     Due Diligence: Execution and delivery
of the Definitive Agreements, will be subject to appropriate due diligence by
Buyer that shall include, but not be limited to, title, environmental,
operational, engineering, regulatory, taxes and legal reviews with respect to
the Properties (“Due Diligence”). Seller will provide Buyer access to all
technical, financial and any other information relating to Properties at Buyer’s
request. Additionally, Seller shall provide Buyer all information discovered by
Seller regarding the Properties during Due Diligence. Buyer agrees that all
information provided by Seller shall be held in confidence, and shall not be
disclosed by Buyer other than to those of its employees and agents retained to
conduct due diligence, shall not be used by Buyer or its employees or agents for
any other purpose, and shall be returned to Seller, without retention of copies
by Buyer, immediately upon termination of this Term Sheet or the Definitive
Agreements.

Page 3

--------------------------------------------------------------------------------

STRICTLY PRIVATE AND CONFIDENTIAL

Marketable Title: Seller will provide title to the leasehold estate of the
Properties which is (i) free of any significant title defects, demands,
lawsuits, claims, mortgages, liens or encumbrances, created by through or under
the Seller, and (ii) grants to the oil and gas lessee all of the rights
considered usual and necessary to explore for and produce oil and gas.    
Closing Conditions: Unless waived by Buyer, closing and funding of this
Agreement and performance of any obligations set forth hereunder, will be
subject and conditioned upon the following: (i) Seller’s providing Marketable
Title to the Properties; (ii) receipt by the Buyer of full and complete releases
from Seller’s creditors, if any; (iii) the Properties have a minimum 81.25% net
revenue interest (8/8th ’s); and (iv) Buyer’s receipt of financing to effect the
transactions contemplated herein.     Confidentiality: This Term Sheet is being
made available to the Seller and Newco on a confidential basis. Neither this
Term Sheet nor its contents are to be divulged to other parties other than as
required by law without the express written consent of Seller.     Law
Governance: This Term Sheet and the Definitive Agreements shall be governed by
the laws of the State of Kansas, without regard to conflicts of laws principles.
    Jurisdiction: State of Kansas     Notices: All notices hereunder shall be
deemed to be delivered, if in writing, upon the earlier of actual receipt by the
party to be notified or three (3) days after deposit in the U.S. mail, postage
prepaid, return receipt requested, certified or overnight courier addressed as
follows:


  If to Buyer: ASYM Energy Partners LLC     1055 Washington Blvd, Suite 410    
Stamford, CT 06901         If to Seller: Warpaint Resources LLC     1925 Cedar
Springs Road, Suite 103     Dallas, Texas 75201-1783

[SIGNATURE PAGE FOLLOWS]

Page 4

--------------------------------------------------------------------------------

STRICTLY PRIVATE AND CONFIDENTIAL

     IN WITNESS WHEREOF, the undersigned have caused this Term Sheet to be
executed by their duly authorized representatives as of the date first above
written.

WARPAINT KANSAS, LP

By: Oklaunion Management, LP, its General Partner
By: Warpaint Resources, LLC, its General Partner

By: /s/ Robert O. Dow
Title: Vice President
Name: Robert O. Dow


AMERICAN PETRO-HUNTER, INC.

By: /s/ Robert B. McIntosh
Title: President and C.E.O
Name: Robert B. McIntosh


Page 5

--------------------------------------------------------------------------------